             Case 1:21-cv-00100-EGS Document 87 Filed 02/23/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                     Plaintiffs,

         v.                                                     Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                     Defendants.


      JOINT MOTION TO HOLD IN ABEYANCE PLAINTIFFS’ MOTIONS
 FOR CLASS CERTIFICATION AND CLASSWIDE PRELIMINARY INJUNCTION

        Plaintiffs and Defendants, by and through undersigned counsel, jointly move pursuant to

Federal Rule of Civil Procedure 6(b)(1) for a four-week abeyance until March 23, 2021, of the

briefing on and the Court’s consideration of Plaintiffs’ Motion for Class Certification (ECF No.

23) and Motion for Classwide Preliminary Injunction (ECF No. 57). As grounds for this motion,

the parties state as follows:

        1.       By Minute Order dated February 3, 2021, the Court set a schedule for briefing

Plaintiffs’ Motion for Class Certification and Motion for Classwide Preliminary Injunction.

Pursuant to this schedule, Plaintiffs have a deadline of today, February 23, 2021, to file their reply

in support of the foregoing motions.

        2.       The parties have begun to explore whether it may be possible to resolve or narrow

the dispute at issue in this case. The parties believe the most reasonable and efficient course of

action is to temporarily stay further proceedings on the motions to allow such discussions to occur.

The parties submit that such discussions present good cause to stay the briefing and consideration

of these motions.
            Case 1:21-cv-00100-EGS Document 87 Filed 02/23/21 Page 2 of 4




       3.       The parties have agreed that either party may terminate the abeyance by filing a

motion seeking such relief. 1

       4.       A proposed order is enclosed.

       5.       Therefore, the parties jointly request that the deadline for Plaintiffs’ reply brief and

any consideration by the Court of these motions be stayed for a period of four weeks. Accordingly,

Plaintiffs’ reply would be due on March 23, 2021.

       6.       If this joint motion is denied, Defendants consent to Plaintiffs filing their reply brief

the following business day.



Dated: February 23, 2021                           Respectfully submitted,

                                                   MICHAEL R. SHERWIN
                                                   Acting United States Attorney

                                                   BRIAN P. HUDAK
                                                   Acting Chief, Civil Division

                                                    /s/ Sean M. Tepe
                                                   SEAN M. TEPE, DC Bar #1001323
                                                   Assistant United States Attorney
                                                   555 Fourth St., N.W.
                                                   Washington, D.C. 20530
                                                   Phone: (202) 252-2533
                                                   Email: sean.tepe@usdoj.gov
                                                   Counsel for Defendants




1
  The parties also agree that the abeyance does not preclude Defendants from filing a motion
seeking leave to submit a further declaration or declarations. Plaintiffs reserve the right to oppose
such a motion but agree it may be filed consistent with the abeyance. The parties also agree that
Plaintiffs may file motions for stays of removal for individual families during the abeyance.
Defendants reserve the right to oppose such motions but agree they may be filed consistent with
the abeyance.

                                                   2
       Case 1:21-cv-00100-EGS Document 87 Filed 02/23/21 Page 3 of 4




s/ Lee Gelernt________                       Karla M. Vargas**
Lee Gelernt**                                Texas Civil Rights Project
Celso J. Perez (D.C. Bar No. 1034959)        1017 W. Hackberry Ave.
Daniel A. Galindo**                          Alamo, Texas 78516
Omar Jadwat**                                Tel: (956) 787-8171
Ming Cheung**
American Civil Liberties Union Foundation,   Robert Silverman*
Immigrants’ Rights Project                   Irit Tamir*
125 Broad Street, 18th Floor                 Oxfam America
New York, NY 10004                           Boston, MA 02115, Suite 500
Tel: (212) 549-2600                          Tel: (617) 482-1211

Stephen B. Kang**                            Scott Michelman (D.C. Bar No. 1006945)
Cody Wofsy**                                 Arthur B. Spitzer (D.C. Bar No. 235960)
Morgan Russell**                             American Civil Liberties Union Foundation
American Civil Liberties Union Foundation,   of the District of Columbia
Immigrants’ Rights Project                   915 15th Street NW, Second Floor
39 Drumm Street                              Washington, D.C. 20005
San Francisco, CA 94111                      Tel: (202) 457-0800
Tel: (415) 343-0770
                                             Jamie Crook (D.C. Bar No. 1002504)
Andre Segura                                 Karen Musalo
Kathryn Huddleston                           Center for Gender & Refugee Studies
Rochelle Garza                               200 McAllister St.
Brantley Shaw Drake                          San Francisco, CA 94102
American Civil Liberties Union Foundation    Tel: (415) 565-4877
of Texas, Inc.
5225 Katy Freeway, Suite 350                 Attorneys for Plaintiffs
Houston, Texas 77007                         *Pro hac vice application forthcoming
Tel. (713) 942-8146                          **Admitted pro hac vice

Tamara F. Goodlette*
Refugee and Immigrant Center for
Legal Education and Legal Services
(RAICES)
802 Kentucky Avenue
San Antonio, TX 78201
Tel: (210) 960-3206




                                             3
         Case 1:21-cv-00100-EGS Document 87 Filed 02/23/21 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                    Plaintiffs,

        v.                                                   Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


                                       [PROPOSED] ORDER

       Upon consideration of the Joint Motion to Hold in Abeyance Plaintiffs’ Motions for

Class Certification and Classwide Preliminary Injunction and for good cause shown, it is hereby

ORDERED that the Joint Motion is GRANTED. Either party may terminate the abeyance by

filing a motion seeking such relief.

       It is FURTHER ORDERED that Plaintiffs shall file their reply in support of their

motions for class certification and preliminary injunction on March 23, 2021.


_________________                                   __________________
Date                                                Emmet G. Sullivan
                                                    United States District Judge
